DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 20, Harris, a noninvasive glucose sensor, teaches an electronic device (abstract) comprising:
a housing (paragraphs [0033]-[0044]; Figures 1D-E);
a PhotoPlethysmoGram (PPG) sensor disposed inside the housing (paragraphs [0033]-[0044]; Figures 1D-E), wherein the PPG sensor includes:
a first Light Emitting Diode (LED) configured to generate light in a first wavelength band (104a; paragraphs [0024]-[0027]),
a second LED configured to generate light in a second wavelength band (104b; paragraphs [0024]-[0027]),
a third LED configured to generate light in a third wavelength band (104c; paragraphs [0024]-[0027]),
a fourth LED configured to generate light in a fourth wavelength band (104d; paragraphs [0024]-[0027]), and
a light receiving module including at least one photo diode (106; paragraphs [0024]-[0027]);
a processor operatively coupled with the PPG sensor (paragraphs [0069]-[0075]); and
a memory operatively coupled with the processor, wherein the memory includes instructions that, when executed (paragraphs [0069]-[0075]), cause the processor to:
measure optical densities of the light generated by the first LED to the fourth LED (paragraphs [0024], [0050]); and
calculate a blood glucose value based at least in part on the measured optical densities (paragraphs [0024], [0050]).
However, the prior art fails to teach or suggest, in response in response to an input requesting metering of blood glucose, determine whether predesignated biometric information was obtained from a user within a predesignated time range prior to a present time; based on the determination, execute one of: activating LEDs as to include all of the first to fourth LEDs, or activating LEDs as to omit a subset of the first to fourth LEDs less than an entirety of the first to fourth LEDs.
As such claims 1 and 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792